EXHIBIT 10.8


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is entered as of August 28, 2009 by
and between FUND.COM, INC. (the “Company”) and DANIEL KLAUS (“Klaus”).


RECITALS


WHEREAS, Klaus currently serves as the Chairman of the Board of Directors of the
Company; and


WHEREAS, the Company and Klaus wish to set forth the terms and conditions of the
resignation of Klaus from the Board of Directors of the Company, and certain
other agreements between the Company and Klaus.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereby agree as follows:


1.    Resignation.  Effective as of August 28, 2009 (the “Separation Date”),
Klaus hereby resigns as a  member of the Board of Directors of the Company, as
well as any committees of the Board of Directors of the Company.


2.    Directors’ and Officers’ Liability Insurance Coverage.  The Company shall
continue to cover Klaus under its Director and Officers Insurance coverage at
the same level of coverage as shall be provided, from time to time, to officers
and directors of the Company, in accordance with, and subject to the limitations
of such coverage, for a period of six (6) years beginning on the Separation
Date.  In the event of a covered claim, the Company shall pay any deductible
that is required under such coverage.


3.    Indemnification.  To the fullest extent permitted by law, the Company’s
Certificate of Incorporation or its by-laws, the Company shall promptly
indemnify Klaus for all amounts (including without limitation, judgments, fines,
settlement payments, losses, damages, costs and expenses (including reasonable
attorneys’ fees and costs) incurred or paid by Klaus in connection with any
action, proceeding, suit or investigation arising out of or relating to the past
performance by Klaus of services for the Company or any of its subsidiaries or
affiliates, including as a director, officer, independent contractor  or
employee of the Company or any such subsidiary or affiliate.


4.    Share Award; Consulting Agreement.  The Company agrees and acknowledges
that:


(a) Share Awards.  In lieu of a stock award previously granted on May 14,
2009,  effective as of the date of this Separation Agreement, the Board of
Directors of the Company has authorized and granted to Klaus a stock award in
the amount of 964,285 shares of the Company’s Class A Common Stock, par value
$.001 per share (the “Klaus Shares”), along with a similar grant and award of
964,285 shares of the Company’s Class A Common Stock, par value $.001 per share
to Lucas Mann, (the “Mann Shares”), each valued at $0.21 per share in lieu of
fifty percent (50%) of an aggregate of $405,000 of past due consulting payments
owed by the Company to Fabric Group, LLC (“Consultant”) pursuant to the terms of
that certain Consulting Agreement between the Company and Consultant dated as of
February 1, 2008, as amended as of March 9, 2009 (the “Consulting
Agreement”).   The Klaus Shares are fully vested and owned by Klaus as of the
date of this Agreement and the Company shall deliver certificates representing
the Shares to Klaus upon execution of this Agreement or as soon thereafter as is
reasonably practicable.  Other than the restrictions contained in Section 4(c)
and in the Lock Up agreement set forth below, the Klaus Shares are not subject
to any restriction on transfer.  The Company has no rights whatsoever to
repurchase or invalidate the Klaus Shares.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Consulting Agreement.  The Company and Klaus (on behalf of himself and
Fabric Group LLC) further agree and acknowledge that the Consulting Agreement is
hereby terminated and cancelled effective as of the date of this Agreement and
is of no further force or effective. The Company, Klaus and Fabric Group LLC
each agree to release each other from any further liability under the Consulting
Agreement.


(c) Buyback Option.  In consideration for the grant of the Klaus Shares, Klaus
acknowledges and agrees that the Company and/or its designee shall have the
irrevocable option, exercisable at any time and from time to time until the
Lockup Expiration Date (as defined in Section 6(a)), to redeem the Mann Shares
at a purchase price of $0.21 per Klaus Share.

 
5.    Stock Options Cancelled.   Klaus and the Company acknowledge and agree
that all options to purchase capital stock of the Company granted to Klaus by
the Company which are currently outstanding are hereby cancelled and of no
further force or effect.

 
6.    Lock Up Agreement.


(a)           Lockup Agreement.  Klaus hereby covenants and agrees that he shall
not sell, pledge, hypothecate, transfer or assign (collectively, “Transfer”) any
shares of Class A Common Stock of the Company (including, without limitation the
Klaus Shares) that are owned of record or beneficially by him until April 30,
2010 (the “Lockup Expiration Date”).  Notwithstanding the foregoing, if there is
an Event of Default (as defined in the Secured Non-Negotiable Non-Interest
Bearing Installment Note, of even date herewith) before the Lockup Expiration
Date, which is not cured, the provisions of this Section 6(a) shall cease to be
of any further force or effect.


(b)           Limitations on Sale.  In addition, subsequent to the Lockup
Expiration Date, Klaus agrees that, unless otherwise approved by the Company, he
will not publicly sell, in any one month, a number of his Klaus Shares that
exceed 100% of the average weekly trading volume of Company shares, as traded on
the FINRA OTC Bulletin Board or other securities exchange) during the
immediately preceding month


7.    No Disparagement.  The Company and Klaus shall not make any negative,
disparaging, detrimental or derogatory comments to any third party concerning
the other, or any of their current or former owners, directors, limited
liability company managers, officers, representatives, attorneys or agents, as
well as their parents or subsidiaries.


8.    Miscellaneous.


(a) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties and supersedes all prior oral and written statements or agreements with
regard to its subject matter.


(b) Amendment.  No amendment or modification of this Agreement shall be valid or
binding upon wither of them unless made in writing and signed by all parties
hereto.


(c) Binding Effect.  This Agreement shall be binding upon and inure to the
benefits of the parties hereto and their respective heirs, representatives,
successors, transferees and assigns forever.


 
 
2

--------------------------------------------------------------------------------

 
 
(d) No Assignment. This Agreement shall not be assignable by either party
without the prior written consent of the other party.


(e) Severability. The Company and Klaus intend for every provision of this
Agreement to be fully enforceable.  If a court with jurisdiction of this
Agreement determines that all or part of any provision of this Agreement is
unenforceable for any reason, the Company and Klaus intend for each remaining
provision and part to be fully enforceable as though the unenforceable provision
or part had not been included in this Agreement.


(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.


(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.


IN WITNESS WHEREOF, Mann and a duly authorized representative of the Company
have signed this Agreement to be effective as of the date first set forth above.


FUND.COM, INC.




By: /s/ Gregory Webster____________________
       Gregory Webster, Chief Executive Officer








/s/ Daniel Klaus_________________________
Daniel Klaus


ACCEPTED AND AGREED TO:


FABRIC LLC




By: /s/ Daniel Klaus_________________________
Daniel Klaus, Manager and Member

 
 
3